Citation Nr: 0022878	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from October 1951 to August 
1953.  Historically, by July 1988 and March 1993 decisions, 
the Board denied service connection for a left leg 
disability.  Thus, that March 1993 Board decision represents 
the last final decision on said service connection issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April and June 1993 rating decisions, 
which denied reopening of the claim for service connection 
for a left leg disability.  


FINDINGS OF FACT

1.  By July 1988 and March 1993 decisions, the Board denied 
service connection for a left leg disability.  In July 1988, 
it was held that available service medical records did not 
show a left leg disorder, but that a left femur fracture had 
been sustained years post-service.  In March 1993, it was 
held that new and material evidence to reopen and revise the 
July 1988 decision had not been submitted.

2.  Additional evidence submitted subsequent to that March 
1993 Board decision, which denied service connection for a 
left leg disability, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  


CONCLUSION OF LAW

Evidence received subsequent to the Board's March 1993 
decision, which denied entitlement to service connection for 
a left leg disability, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left leg disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The March 1993 
Board decision, which denied service connection for a left 
leg disability, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final Board decision.

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim to 
reopen service connection for a left leg disability.  
38 U.S.C.A. § 5107(a) (1991).  After reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed and that no useful purpose would be served 
by remanding said issue with directions to provide additional 
assistance to the appellant.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said disability is related to military service.  
See, in particular, 1994, 1997, and 1999 Supplemental 
Statements of the Case, which set out the applicable 
provisions of 38 C.F.R. § 3.156(a), the need for "new and 
material" evidence to reopen said claim at issue, and laws 
and regulations concerning general service connection 
principles.  Additionally, the RO obtained available VA 
medical records and has sought additional service medical 
records, including extracts of Office of the Surgeon General 
of the Army (SGO) records and morning reports, in order to 
attempt to substantiate appellant's allegation of an in-
service left leg injury.  The service department has 
responded by stating that there are no SGO records and that 
his service medical records were apparently destroyed by 
fire, except for a service separation examination report 
dated in August 1953 which is associated with the claims 
folder.  Appellant has submitted numerous private medical 
records and other documents.  It does not appear that 
appellant has informed the VA of the existence of any 
specific competent evidence that might prove to be new and 
material concerning said appellate issue.  See Graves, at 8 
Vet. App. 525.

In deciding a service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence previously considered in the aforecited July 
1988 and March 1993 Board decisions included appellant's only 
available service medical record, an August 1953 service 
separation examination report.  It is very significant that 
that August 1953 service separation examination report (a 
highly probative piece of evidence since it assessed 
appellant's health at time of service discharge) did not 
reveal any complaints, findings, or diagnoses pertaining to a 
left leg disability or history of relevant trauma.  In fact, 
that service separation examination report stated that 
appellant's lower extremities were clinically normal; and a 
summary of defects and diagnoses did not include any 
pertinent information.  The post-service medical evidence 
consisted primarily of private treatment records dated 
subsequent to a left femur fracture sustained in July 1983.  
Said records indicated that on July 14, 1983, while appellant 
(on vacation from the police department) went to pick up his 
paycheck, he descended a staircase and fell on the floor; and 
that subsequent surgical treatment for a left femur fracture 
resulted.  Significantly, none of said records made any 
mention of a left leg/hip disability or history thereof prior 
to that July 1983 fall.  In 1987, appellant initially alleged 
that during service in 1952, he fell and injured the left leg 
and was hospitalized several days; that after service, he 
continued to have a problem with the leg; and that a 
"cramp" caused him to fall and fracture the left femur in 
1983.  His testimony at an RO hearing in July 1990 was 
essentially similar in content.  In a March 1990 written 
statement, appellant initially alleged that he had fallen 
from a truck during service in 1952.  

In an October 1989 written statement, Jose J. Larrauri-Renta, 
M.D., reported that he had treated appellant since two years 
ago for left hip/leg pain; and that appellant had a history 
of left hip trauma without fracture in 1952.  Although a 
history of an in-service injury to the left hip is contained 
in said private medical statement, this recorded history does 
not even constitute competent medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), which held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute [']competent 
medical evidence['] satisfying the Grottveit [v. Brown, 5 
Vet. App. 91 (1993)] requirement."  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993), which held that a 
physician's statement, relying upon a claimant's account of 
his medical history and service background, was not material 
evidence to reopen a service connection claim.  Based on the 
evidence then of record, the Board in its March 1993 decision 
determined that the evidence submitted since the prior July 
1988 Board decision was "cumulative", and did not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for a left leg disability.  In 
July 1988 the Board had essentially held that there was no 
evidence of any left leg pathology in service, and that he 
had sustained a femur fracture years post-service.

The evidence received subsequent to said March 1993 Board 
decision is not new and material.  The clinical evidence 
includes numerous private medical statements or records that 
are either duplicative of evidence previously considered by 
the Board or are irrelevant, since they are dated many years 
after service and do not in any way relate a left leg 
disability to service.  See, for example, a March 1999 x-ray 
film of appellant's left hip that was recently received.  
Although a history of an in-service injury to the left hip is 
contained in written statements dated in the 1990's from Dr. 
Larrauri-Renta, that history is essentially similar and thus 
cumulative of that recorded in his 1989 statement previously 
considered by the Board.  Appellant's written contentions are 
also cumulative or duplicative of those previously considered 
by the Board.  A recently received copy of a July 1984 
"Decision Del Administrador" by the Puerto Rico Industrial 
Commission appears to contradict appellant's allegations as 
to the cause of his July 1983 fall, since it reports that 
appellant stated that he had tripped while descending stairs.  
Additionally, there was no mention of any lower extremity 
cramp or other preexisting left leg disability having caused 
the fall.  It is also significant that the July 1984 
"Decision Del Administrador" indicated that he was awarded 
compensation for a work-related accident injury.  Although in 
1996, a military morning report dated in 1952 was received, 
which indicated that appellant had been hospitalized in 1952, 
there was no mention therein of the reason for said 
hospitalization.  Thus, this evidence does not constitute 
"material" evidence, since the mere fact he was 
hospitalized in service for an unknown ailment does not in 
any way relate his current left leg disability to service.  

The critical point is that none of the competent evidence 
submitted subsequent to said March 1993 Board decision 
indicates that appellant's current left leg disability is 
related to service.  The Board has considered appellant's 
contentions.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said March 
1993 Board decision, which denied service connection for a 
left leg disability, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a left leg 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 
5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left leg 
disability, and, therefore, the claim is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

